DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuo (JP 2013117933).  

With respect to claim 1, Atsuo discloses A computer-implemented method for training a neural network system to provide directional assistance for imaging, (see Background art, last paragraph face orientation can be estimated by using machine learning techniques) the method comprising:
receiving a training dataset comprising a plurality of initial images; for each initial image within the training dataset, creating a plurality of cropped training images, wherein each cropped training image comprises a region cropped from an initial image, (see First embodiment, details of figure 3 step S303, it states cut out object image generation unit cut out “cropped” a human face region from the image received, and in Background Art- second paragraph …a face detector ….a large number of images “creating plurality of cropped training images” of a person face “for each initial image”…);
[assigning a directional assistance label to each cropped training image based on the region that is cropped to form the cropped training image]; and
based on the plurality of cropped training images and the directional assistance labels, training a neural network system to use input image data to determine a position of a person’s face within a field of view captured in the input image data, (see figure 7, and First embodiment, description of figure 8 for step S803, it states classification parameters is learned in advance “a neural network” using ….labels “directional assistance labels” are associated with the same face image “a person’s face”…), as claimed.
However, Atsuo fails to explicitly disclose [assigning a directional assistance label to each cropped training image based on the region that is cropped to form the cropped training image], as claimed.  
But, as disclose by Atsuo in First embodiment, description of figure 8 for step S803, it states classification parameters is learned in advance using ….labels such as front direction, left direction, right direction are associated with the same face image.., this obviate a person ordinary skilled in the art at the effective date of invention to simply “assigning a directional assistance label to each cropped training image based on the region that is cropped to form the cropped training image”, as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to modify the system to yield the predictable results.   

With respect to claim 2, Atsuo further disclose wherein at least five cropped training images are created from each initial image within the training dataset, the at least five cropped training images comprising: (a) an image depicting a right portion of the initial image; (b) an image depicting a left portion of the initial image, [(c) an image depicting a top portion of the initial image, (d) an image depicting a bottom portion of the initial image]; and (e) an image depicting a central portion of the initial image, (see First embodiment, description of figure 8 for step S803, it states classification parameters is learned in advance using ….labels such as front direction, left direction, right direction are associated with the same face image..), as claimed.  
And, Atsuo fails to explicitly disclose c) an image depicting a top portion of the initial image, (d) an image depicting a bottom portion of the initial image, as claimed.  
But, it is well-known in the art for pointing out if the person is looking up or down, and obvious variant of the various direction of the face.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known features of the depicting up or down of the face of a person to yield the predictable results.  

With respect to claim 7, Atsuo further discloses wherein the directional assistance label is automatically assigned to each cropped training image based on the region cropped to form the cropped training image, (see figure 1, 1 CPU), as claimed.  

With respect to claim 8, Atsuo further discloses wherein training the neural network system comprises:
for each training image, using the neural network system to determine the position of the person’s face within the field of view of the training image; and for each training image, comparing the position of the person’s face determined using the neural network system and the directional assistance label associated with the training image, (see figure 7, and First embodiment, description of figure 8 for step S803, it states classification parameters is learned in advance “a neural network” using ….labels “directional assistance labels” are associated with the same face image “a person’s face”…), as claimed.

Claims 14, 15 and 20 are rejected for the same reasons as set forth in the rejections of claims 1+7, 2 and 8, because claims 14, 15 and 20 are claiming subject matter of similar scope as claimed in claims 1+7, 2 and 8 respectively.  

Claims 3-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuo (JP 2013117933) in view of Ryuta et al (JP 2001167110).  
With respect to claim 3, Atsuo discloses all the elements as claimed in claim 1 above. However, he fails to explicitly fails to disclose wherein creating the plurality of cropped training images comprises applying a crop ratio, as claimed.
Ryuta in the same field teaches creating the plurality of cropped training images comprises applying a crop ratio, (see Embodiment 1, description of fig. 2, it states when the face region is cut out…..the upper left x coordinate of the face area…the Y coordinate of the face area …. This is read as “a crop ratio” as the image is 2 dimensional), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of finding the face direction in the image using image analysis.  The teaching of Ryuta to cut out a face region in rectangular region as a ratio can be incorporated in to the Atsuo’s system to yield the predictable results.  

With respect to claim 4, combination of Atsuo and Ryuta further teaches wherein the crop ratio is the same for each cropped training image created from a particular initial image, and wherein the crop ratio is applied to a different region of the particular initial image to create each cropped training image, (see Ryuta Embodiment 1, last paragraph for description of FIG. 2, it states … whether the cut out area is a face or a non face … “a different region”), as claimed.

With respect to claim 5, combination of Atsuo and Ryuta further teaches wherein creating the plurality of cropped training images further comprises resizing each cropped training image after applying the crop ratio, (see Atsuo First Embodiment, ..Normalization is performed for each block, with nine 3x3 cells…), as claimed.

With respect to claim 6, combination of Atsuo and Ryuta fails to disclose wherein each cropped training image is resized to 150x150 pixels, as claimed.
But it is a design choice the art to resize an image patch in order to process, the resize of the patch can be of any size as required by the processor in use.  
 It would have been obvious to one ordinary skilled in the art at the effective date of invention to utilize the design choice of the art to resize the image to a 150x150 pixel patch.  The design choice of this patch will yield the predictable results.  

Claims 16-19 are rejected for the same reasons as set forth in the rejections of claims 3-6, because claims 16-19 are claiming subject matter of similar scope as claimed in claims 3-6.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104883486 (herein after CN) in view of Jassal et al (US Pub. 2018/0321738).  
With respect to claim 9, CN discloses A computing system comprising: one or more processors; and one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by the one or more processors, cause the computing system to perform operations comprising: 
[training a neural network system to provide directional assistance for centering a person’s face within a field of view of a camera; and utilizing the neural network system to] providing one or more non- visual prompts with directional assistance [for centering the person’s face] within the field of view, (see Abstract, controller), as claimed.
However, CN fails to explicitly disclose training a neural network system to provide directional assistance for centering a person’s face within a field of view of a camera; and utilizing the neural network system to providing one or more non- visual prompts with directional assistance for centering the person’s face within the field of view, (emphasis added), as claimed.
Jassal teaches training a neural network system to provide directional assistance for centering a person’s face within a field of view of a camera; and utilizing the neural network system to providing one or more non- visual prompts with directional assistance for centering the person’s face within the field of view, (emphasis added; see paragraph 0046, for detecting the position of the user face and paragraph 0051, detect the face using a supervised learning such as neural network, and paragraph 0055 for the point at the center of the face and figure 4A)), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis in smart phone. Jassal teaching of using a neural network for determining a position of a human face (Head tracking, see figure 2, 220) can be incorporated in place of face identification module as disclose in the CN (see Abstract face identification module) as they both are components of a same system i.e. camera. The modification will yield a system that will make sure the human face is at a correct location in order to obtain images by the user.

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104883486 (herein after CN) in view of Jassal et al (US Pub. 2018/0321738) as applied to claim 9 above, and further in view of Atsuo (JP 2013117933).  
With respect to claim 10, combination of CN and Jassal discloses all the limitation as claimed and as rejected above in claim 10.  However, they fail to disclose wherein training the neural network comprises: assigning a directional assistance label to each training image within a training dataset, the directional assistance label indicating a directional relationship between a position of a person’s face in the training image and a field of view captured in the training image; for each training image, using the neural network to determine the position of the person’s face within the field of view of the training image; and for each training image, comparing the position of the person’s face determined using the neural network and the directional assistance label, as claimed.
Atsuo in the same field teaches wherein training the neural network comprises: assigning a directional assistance label to each training image within a training dataset, the directional assistance label indicating a directional relationship between a position of a person’s face in the training image and a field of view captured in the training image; for each training image, using the neural network to determine the position of the person’s face within the field of view of the training image; and for each training image, comparing the position of the person’s face determined using the neural network and the directional assistance label, (see figure 7, and First embodiment, description of figure 8 for step S803, it states classification parameters is learned in advance “a neural network” using ….labels “directional assistance labels” are associated with the same face image “a person’s face”…), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of face direction detection using image analysis. Atsuo’s teaching of using a neural network for labeling the face to determining a position of a human face can be incorporated in place of face identification module as disclose in the CN (see Abstract face identification module) as they both are components of a same system. The modification will yield a system that will make sure the human face is at a correct location in order to obtain images by the user.

With respect to claim 11, combination of CN, Jassal and Atsuo further teaches wherein training the neural network further comprises:
receiving a plurality of initial images; and creating training images for the training dataset by cropping different regions of the plurality of initial images, wherein the directional assistance labels of the training images are assigned based on the region of an initial image that is cropped to create a particular training image, (see First embodiment, details of figure 3 step S303, it states cut out object image generation unit cut out “cropped” a human face region from the image received, and in Background Art- second paragraph …a face detector ….a large number of images “creating plurality of cropped training images” of a person face “for each initial image”…), as claimed.  

With respect to claim 12, combination of CN, Jassal and Atsuo further teaches wherein  providing one or more non- visual prompts with directional assistance for centering the person’s face within the field of view comprises:
receiving a video feed captured from the camera, (see CN Aabstract);
extracting a frame from the video feed, (see Atsuo, First embodiment, details of figure 3 step S303, it states cut out “extracting a frame” object image generation unit cut out a human face region from the image received); utilizing the neural network to assign a directional assistance category to the frame, the directional assistance category indicating a position of the person’s face relative to a center of the field of view depicted in the frame, (see Atsuo, figure 7, and First embodiment, description of figure 8 for step S803, it states classification parameters is learned in advance “a neural network” using ….labels “directional assistance labels” are associated with the same face image “a person’s face”…);
automatically initiating the one or more non-visual prompts with an instruction for centering the person’s face within the field of view, the instruction corresponding to the directional assistance category, (see CN Abstract voice prompt), as claimed.

With respect to claim 13, combination of CN, Jassal and Atsuo further teaches wherein the one or more non-visual prompts comprises an audio prompt, (see CN Abstract, voice prompt device) as claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663